703 N.W.2d 816 (2005)
PEOPLE v. WEEMS.
No. 127302.
Supreme Court of Michigan.
September 28, 2005.
Application for Leave to Appeal.
SC: 127302, COA: 247435.
By order of February 28, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. Perkins (Docket No. 126727). On order of the Court, the opinion having been issued on July 29, 2005, 473 Mich. 626, 703 N.W.2d 448, the application for leave to appeal the September 23, 2004 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.